TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00665-CR



                              Michael Angelo Garcia, Appellant

                                                v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 11-1686-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Angelo Garcia pled guilty to the offense of possession of 400 grams or

more of a controlled substance (cocaine) with intent to deliver, and a jury assessed a sentence of

sixty years’ imprisonment. See Tex. Health & Safety Code § 481.115(f) (West 2010).

               Garcia’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to

Garcia and advised him of his right to examine the appellate record and to file a pro se brief. See
Anders, 386 U.S. at 744. Garcia requested and received three extensions of time to file his pro se

brief but ultimately failed to do so.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous, and his motion to withdraw is

granted. The judgment of conviction is affirmed.




                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Affirmed

Filed: August 20, 2013

Do Not Publish




                                                2